Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    Case No. _________________

  GALVIN ROBINSON,                                   )
                                                     )
                    Plaintiff,                       )
                                                     )
  vs.                                                )
                                                     )
  MATHESON TRI-GAS, INC., a foreign                  )
  for-profit corporation,                            )
                                                     )
                   Defendant.                        )
                                                     )

                 DEFENDANT’S NOTICE OF AND PETITION FOR REMOVAL

                 Defendant, Matheson Tri-Gas, Inc. (“Matheson” or “Defendant”), in accordance

  with the applicable Federal Rules of Civil Procedure and 28 U.S.C. §§ 1332, 1441, and 1446,

  hereby files its Notice of and Petition for Removal (the “Notice”). Defendant requests that the

  Court remove this action filed by Plaintiff, Galvin Robinson (“Plaintiff”), from the Eleventh

  Judicial Circuit Court in and for Miami-Dade County, Florida, to the United States District Court

  for the Southern District of Florida. The removal of this action is based upon the following:

         1.      On or about February 8, 2019, Plaintiff filed a civil action in the Circuit Court in

  and for Miami-Dade County, Florida, under the name Galvin Robinson v. Matheson Tri-Gas,

  (hereinafter the “Circuit Court case”) asserting two counts of violations of the Florida Civil

  Rights Act of 1992 (“FCRA”) for race discrimination (Count I) and retaliation (Count II). The

  Circuit Court case was assigned Case No. 2019-004250-CA-01.

         2.      On April 5, 2019, Plaintiff served Defendant with a Summons and the Complaint.

  See Exhibit “1.” Therefore, this Notice has been filed within 30 days after service of the

  Complaint pursuant to 28 U.S.C. § 1446(b).
Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 2 of 11



         3.      A copy of all process, pleadings, and orders served upon Defendant is attached to

  this Notice as Exhibit “2,” as required by 28 U.S.C. § 1446(a).

         4.      Pursuant to 28 U.S.C. § 1446(d), Defendant provided written notice of the

  removal to all adverse parties in this action by filing a copy of this Notice in the Circuit Court in

  and for Miami-Dade County, Florida.

         5.      A removal is not proper unless “all defendants who have been properly joined and

  served … consent to the removal of the action.” 28 U.S.C. § 1446(b)(2)(A). Defendant has

  complied with this requirement because Defendant is the only named Defendant and consents to

  removal and is filing this Notice of and Petition for Removal.

         6.      The District Court of the United States has original jurisdiction over this matter

  because it involves a controversy between citizens of different states and the amount in

  controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs. See 28

  U.S.C. § 1332(a).

         7.      The district embracing the place where such action is pending is the United States

  District Court for the Southern District of Florida. See 28 U.S.C. § 1441(a).

  I.     DIVERSITY OF CITIZENSHIP

         8.      At all relevant times, Plaintiff has been a resident of Miami-Dade County, Florida

  and therefore, is a citizen of Florida. See Compl. ¶ 2.

         9.      In the Complaint, Plaintiff asserts that Defendant’s principal place of business is

  in Miami-Dade County, Florida. Id. at ¶ 3.

         10.     However, as of the time of the events alleged in the Complaint, and at the time the

  Circuit Court case was filed, Matheson was headquartered and had its principal place of business

  in Basking Ridge, New Jersey. See Exhibit “3,” Matheson’s 2018 Foreign Profit Corporation



                                                   2
Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 3 of 11



  Annual Report1; see also Exhibit “4,” Declaration of Michael Sinicropi, ¶ 6. Matheson’s officers

  directed, controlled, and coordinated the company’s activities out of Basking Ridge, New Jersey.

  Therefore, at the time of the events alleged in the Complaint and at the time the Circuit Court

  case was filed, Matheson was a citizen of New Jersey. See 28 U.S.C. § 1332(c)(1); see also

  Hertz Corp. v. Friend, 130 S. Ct. 1181, 1186 (2010) (“We conclude that ‘principal place of

  business’ is best read as referring to the place where a corporation’s officers direct, control, and

  coordinate the corporation’s activities. It is the place that Courts of Appeals have called the

  corporation’s ‘nerve center.’ And in practice it should normally be the place where the

  corporation maintains its headquarters . . . .”) (citations omitted).

          11.       At the time of filing this Notice and Petition for Removal, Matheson’s

  headquarters and principal place of business are located in Irving Texas. See Exhibit “5,”

  Matheson’s 2019 Foreign Profit Corporation Annual Report; see also Exhibit 4, ¶ 5. Matheson’s

  officers direct, control, and coordinate the company’s activities out of Irving, Texas.               Id.

  Therefore, Matheson is now a citizen of Texas. See 28 U.S.C. § 1332(c)(1); see also Friend, 130

  S. Ct. at 1186.

          12.       Accordingly, diversity of citizenship exists between the parties.

  II.     AMOUNT IN CONTROVERSY

          13.       Pursuant to 28 U.S.C. § 1446(c)(2)(B), as amended, the notice of removal may

  assert the amount in controversy and removal is proper if the district court finds by a

  preponderance of the evidence that the amount in controversy exceeds $75,000.



  1
          Defendant requests that the Court take judicial notice of records appended hereto from the Florida
  Division of Corporations. See Allstate Ins. Co. v. Estate of Levesque, No. 8:08-cv-2253-T-33EAJ, 2010
  U.S. Dist. LEXIS 83299, at *5-6 (M.D. Fla. July 19, 2010) (providing that case law from the Eleventh
  Circuit and other jurisdictions supports judicially noticing documents filed with the Division of
  Corporations).

                                                      3
Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 4 of 11



         14.     A notice of removal need only include a “plausible allegation that the amount in

  controversy exceeds the jurisdictional threshold . . . .” Goldstein v. GFS Mkt. Realty Four, LLC,

  No. 16-cv-60956-GAYLES, 2016 U.S. Dist. LEXIS 128839, at *8 (S.D. Fla. Sept. 21, 2016).

         15.     For purposes of establishing diversity jurisdiction, the Court may consider the

  entire record presented to it and not just the allegations in the Complaint. See Ambridge v. Wells

  Fargo Bank, N.A., No. 8:14-cv-1212-EAK-TBM, 2014 U.S. Dist. LEXIS 126654, at *3 (M.D.

  Fla. Sept. 10, 2014) (“When determining if an unspecified amount in controversy is met, the

  Court may look beyond the complaint to ‘evidence relevant to the amount in controversy at the

  time the case was removed.’”) (internal citations omitted); Roe v. Michelin N. Am., Inc., 613 F.3d

  1058, 1061 (11th Cir. 2010) (finding district courts may make “‘reasonable deductions,

  reasonable inferences, or other reasonable extrapolations’ from the pleadings to determine

  whether it is facially apparent that a case is removal.”) (citing Pretka v. Kolter City Plaza II, Inc.,

  608 F.3d 744, 754 (11th Cir. 2010)).

         16.     District Courts should not “suspend reality or shelve common sense in

  determining whether the face of a complaint, or other document, establishes the jurisdictional

  amount.” Pretka, 608 F.3d at 770.

         17.     In the Complaint, Plaintiff made an unspecified demand for damages so as to

  trigger the Eleventh Circuit’s Tapscott standard. See Tapscott v. M.S. Dealer Service Corp., 77

  F.3d 1353, 1357 (11th Cir. 1996), overruled on other grounds by Cohen v. Office Depot, 204

  F.3d 1069 (11th Cir. 2000) (“where a plaintiff has made an unspecified demand for damages in

  state court, a removing defendant must prove by a preponderance of the evidence that the amount

  in controversy more likely than not exceeds the [$75,000] jurisdictional requirement”); see also

  Roe, 613 F.3d at 1064 (“preventing a district judge from acknowledging the value of the claim,



                                                    4
Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 5 of 11



  merely because it is unspecified by the plaintiff, would force the court to abdicate its statutory

  right to hear the case. This rule would reward plaintiffs for employing the kinds of manipulative

  devices against which the Supreme Court has admonished us to be vigilant”); Young v. Roy’s

  Rest., No. 6:06-cv-178-Orl-19JGG, 2006 U.S. Dist. LEXIS 48483, at *8 (M.D. Fla. July 16,

  2006) (“[i]n making the discretionary determination of whether to remand, the Supreme Court

  has instructed courts to weigh the values of judicial economy, convenience, fairness, and comity.

  Central to this inquiry is whether a plaintiff has engaged in gamesmanship or manipulative

  tactics . . . tactical manipulation by the plaintiff . . . cannot be condoned”) (internal citations

  omitted).2

         18.     Plaintiff seeks damages against Defendant, including back pay, benefits

  adjustment, front pay, “compensatory damages for mental anguish, personal suffering, and loss

  of enjoyment of life,” interest, reasonable attorneys’ fees, costs, and “such additional relief as the

  Court deems just and proper under the circumstances.” See Compl. at WHEREFORE clauses

  following ¶¶ 30, 38.

         19.     Under the FCRA, which is the basis for all counts in the Complaint, if Plaintiff

  prevails in this matter, the Court may:

                 [I]ssue an order prohibiting the discriminatory practice and
                 providing affirmative relief from the effects of the practice,
                 including back pay. The court may also award compensatory
                 damages, including, but not limited to, damages for mental
                 anguish, loss of dignity, and any other intangible injuries, and
                 punitive damages . . . The judgment for the total amount of
                 punitive damages awarded under this section to an aggrieved
                 person shall not exceed $100,000. In any action or proceeding
                 under this subsection, the court, in its discretion, may allow the
                 prevailing party a reasonable attorney’s fee as part of the costs….

  2
         A plaintiff’s unspecified demand does not place upon a removing defendant the daunting
  burden of proving, to a legal certainty, that a plaintiff’s damages exceed the amount in
  controversy requirement. Tapscott, 77 F.3d at 1357.

                                                    5
Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 6 of 11




  Fla. Stat. § 760.11(5); see also Gonzalez v. Honeywell Int’l, Inc., No. 8:16-cv-3359-T-30TGW,

  2017 U.S. Dist. LEXIS 5837, at *7 (M.D. Fla. Jan. 17, 2017) (“Under the FCRA, a prevailing

  plaintiff can obtain compensatory damages, punitive damages, and attorney’s fees. The Court

  must consider each of these in calculating the amount in controversy . . . The Court need not

  pinpoint the exact dollar figure of each of these forms of relief to recognize that their value adds

  thousands of dollars to the amount in controversy.”).

         A.      BACK PAY

         20.     In determining whether the amount in controversy has been met, the Court may

  consider Plaintiff’s recoverable back pay through the date of removal. See Prenatt v. KIMC

  Invs., No. 2:12-cv-14137-KMM, 2012 U.S. Dist. LEXIS 83822, at *4 (S.D. Fla. June 18, 2012).

         21.     “[I]n calculating a back pay award, the trial court must determine what the

  employee would have earned had she not been the victim of discrimination, and must subtract

  from this figure the amount of actual interim earnings.” Brown v. Cunningham Lindsey U.S.,

  Inc., No. 3:05-cv-141-J-32HTS, 2005 U.S. Dist. LEXIS 38862, at *10 (M.D. Fla. May 11, 2005).

         22.     Plaintiff was employed by Defendant from on or about November 2, 2015 until on

  or about April 10, 2018. Exhibit 4 ¶ 7. At the time of his termination, Plaintiff was earning

  approximately $15.68 per hour. Id. ¶ 8.

         23.     Since Plaintiff’s termination, his lost wages to date (56 weeks) is approximately

  $35,123.20. Through the eventual trial date, this amount could be significantly higher.3 It is

  therefore reasonable to assume that Plaintiff’s potential recovery of back pay, in addition to the

  other damages Plaintiff may recover if he prevails (as discussed below), could easily satisfy the



  3
   Assuming that trial in this matter took place within one year from the filing of this Petition,
  Plaintiff’s back-pay damages would amount to $67,737.60.
                                                   6
Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 7 of 11



  amount in controversy. See Schmidt v. Pantry, Inc., No. 1:11-cv-228-SPM-GRJ, 2012 U.S. Dist.

  LEXIS 53530, at *16 (N.D. Fla. Mar. 6, 2012) (finding amount in controversy requirement was

  satisfied by the collective amount of recoverable back wages, compensatory damages, and

  reasonable attorney’s      fees); Penalver    v.       Northern   Elec.   Inc.,   No. 12-80188-CIV-

  COHN/SELTZER, 2012 U.S. Dist. LEXIS 53662, at *10 (S.D. Fla. Apr. 17, 2012) (“The

  aggregate amount of the estimated back pay, front pay, compensatory damages, punitive

  damages, and attorney’s fees demonstrates that it is more likely than not that the amount in

  controversy exceeds $75,000.”).

         B.      FRONT PAY

         24.     Under the FCRA, a prevailing plaintiff is presumptively entitled to reinstatement

  or front pay. Gonzalez, 2017 U.S. Dist. LEXIS 5837, at *5-6. “[C]ourts in this Circuit have

  previously held that it is reasonable to add one year of front pay to the amount in controversy in

  an FCRA employment discrimination case.” Id.; see also Wineberger v. Racetrac Petroleum,

  Inc., 672 F. App’x 914, 917 (11th Cir. 2016) (finding that the “district court correctly considered

  front pay because the amount in controversy is dependent on facts at the time of removal”);

  Booker v. Doyon Sec. Servs., LLC, No. 16-24146-CIV-LENARD/GOODMAN, 2017 U.S. Dist.

  LEXIS 220781, at *9 (S.D. Fla. Jan. 20, 2017) (finding that where front pay is available under

  applicable statute, front pay “may be considered for amount in controversy purposes”). Here,

  one year of front pay is approximately $32,614.40. The amount Plaintiff may recover in front

  pay in addition to the amount he may recover in back pay exceeds the minimum amount in

  controversy requirement.




                                                     7
Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 8 of 11



         C.      COMPENSATORY DAMAGES

         25.     Plaintiff also seeks compensatory damages. See Compl. at WHEREFORE clause

  following ¶¶ 30, 38.

         26.     Evidence of compensatory damages can be considered in ascertaining if the

  amount in controversy exceeds $75,000. Booker, 2017 U.S. Dist. LEXIS 220781 at *10 (noting

  that compensatory damages could be taken into consideration when determining amount in

  controversy); Cowan v. Genesco, Inc., No. 3:14-cv-261-J-34JRK, 2014 U.S. Dist. LEXIS 95412,

  at *15 (M.D. Fla. July 14, 2014) (finding amount in controversy was met because the FCRA

  places no limit on the recovery of compensatory damages); Barnes v. Jetblue Airways Corp., No.

  07-60441-CIV-COHN, 2007 U.S. Dist. LEXIS 33276, at *5 (S.D. Fla. May 7, 2007) (finding

  that the $75,000 jurisdictional amount was satisfied for diversity purposes based, in part, on

  plaintiff’s claim for compensatory damages which the court determined could easily match the

  amount of economic damages).        Because Plaintiff could potentially recover approximately

  $67,737.60 in combined back pay (to date) and one year of front pay, by awarding an equal

  amount in compensatory damages, the amount in controversy could equal approximately

  $135,475.20.

         27.     Based on the fact that Plaintiff is seeking compensatory damages, the amount in

  controversy is easily satisfied, without even considering the remaining potential damages,

  explained infra. Roe, 613 F.3d at 1061-62 (stating that “Eleventh Circuit precedent permits

  district courts to make reasonable deductions, reasonable inferences, or other reasonable

  extrapolations from the pleadings to determine whether it is facially apparent that a case is

  removable.”) (citations omitted).




                                                 8
Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 9 of 11



         D.      PUNITIVE DAMAGES

         28.     The amount in controversy on Plaintiff’s claims would also reach the statutory

  minimum to the extent that he ultimately sought punitive damages. If Plaintiff prevails at trial

  and makes the requisite showing, he could recover up to $100,000 in punitive damages under the

  FCRA. See Fla. Stat. § 760.11(5). Plaintiff’s Complaint does not state that, were punitive

  damages recoverable, he would seek anything below the minimum amount of $100,000.

  Therefore, the amount in controversy can reasonably be expected to exceed the $75,000

  jurisdictional requirement. See Cunningham Lindsey, 2005 U.S. Dist. LEXIS 38862 at *16

  (concluding that the amount in controversy exceeded $75,000, in part, because the plaintiff was

  seeking punitive damages and nothing in her motion to remand indicated that she was seeking

  less than $100,000 statutory maximum).

         E.      ATTORNEY’S FEES AND COSTS

         29.     Finally, Plaintiff seeks recovery for reasonable attorney’s fees and costs, which

  are expressly provided for by the FCRA. See Fla. Stat. § 760.11(5). “When a statute authorizes

  the recovery of attorney’s fees, a reasonable amount of those fees is included in the amount in

  controversy.” Cowan, 2014 U.S. Dist. LEXIS 95412, at *15. Courts in the Southern District of

  Florida have found that “at a minimum, reasonable fees would be at least a third of any damage

  award.” Barnes, 2007 U.S. Dist. LEXIS 33276 at *6. Again, following this precedent and

  taking into consideration Plaintiff’s potential recovery as outlined above, Plaintiff’s claims for

  damages easily surpass the amount in controversy requirement.

         30.     Based on Plaintiff’s potential recovery of back pay, front pay, compensatory

  damages, punitive damages, and attorney’s fees, Defendant has established by a preponderance

  of the evidence that the amount in controversy in this matter is in excess of $75,000. See Read v.



                                                  9
Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 10 of 11



   GMAC Ins. Co. Online, No. 13-14316-CIV, 2013 U.S. Dist. LEXIS 192572, at *7 (S.D. Fla. Sep.

   11, 2013) (“Making reasonable deductions, inferences, and other reasonable extrapolations from

   the pleadings, the Court finds that Plaintiff was seeking damages in excess of $75,000.00 from

   GMAC at the time of removal”).

                  WHEREFORE, Defendant respectfully requests that the United States District

   Court for the Southern District of Florida accepts the removal of this action from the Circuit

   Court and directs that the Circuit Court in and for Miami-Dade County, Florida, has no further

   jurisdiction of this matter unless this case is remanded.

   Dated: May 6, 2019

                                                         Respectfully submitted,

                                                         JACKSON LEWIS P.C.
                                                         One Biscayne Tower
                                                         2 South Biscayne Boulevard, Suite 3500
                                                         Miami, FL 33131
                                                         Telephone: (305) 577-7600
                                                         Facsimile: (305) 373-4466

                                                         By: s/ Pedro J. Torres-Díaz
                                                         Pedro J. Torres-Díaz, Esq.
                                                         Florida Bar No. 19327
                                                         E-mail: pedro.torres-
                                                         diaz@jacksonlewis.com
                                                         Christopher T. Perré, Esq.
                                                         Florida Bar No. 123902
                                                         E-mail:christopher.perre@jacksonlewis.com

                                                         Counsel for Defendant




                                                    10
Case 1:19-cv-21825-KMM Document 1 Entered on FLSD Docket 05/06/2019 Page 11 of 11



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 6th day of May 2019, I electronically filed the

   foregoing document with the Clerk of Court using the CM/ECF. I also certify that the foregoing

   document is being served this day on the counsel of record identified on the below Service List

   in the manner specified.

                                              s/ Christopher T. Perré
                                              Christopher T. Perré, Esq.


                                          SERVICE LIST

   Rainier Regueiro, Esq.                             Pedro J. Torres-Díaz, Esq.
   Florida Bar No. 115578                             Florida Bar No. 19327
   E-mail: rregueiro@rgpattorneys.com                 E-mail: pedro.torres-diaz@jacksonlewis.com
   REMER & GEORGES-PIERRE, PLLC                       Christopher T. Perré, Esq.
   319 Clematis Street, Suite 606                     Florida Bar No. 123902
   West Palm Beach, Florida 33401                     E-mail: christopher.perre@jacksonlewis.com
   Telephone: 561-225-1970                            JACKSON LEWIS P.C.
   Facsimile: 305-416-5005                            One Biscayne Tower, Suite 3500
   Attorneys for Plaintiff                            2 South Biscayne Boulevard
                                                      Miami, Florida 33131
                                                      Telephone: 305-577-7600
                                                      Facsimile: 305-373-4466
                                                      Attorneys for Defendant




                                                 11
